Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 1 by “an orthogonal projection of the cation-transporting subunit on the first substrate” and “an orthogonal projection of the anion-transporting subunit on the first substrate”. This is unclear because it does not appear that both the cation-transporting subunit and anion–transporting subunit are orthogonally projected on the first substrate. See explanation below, and Journal of Computational Design and Engineering, Vol. 1, No. 2 (2014) 116~127 has been cited for support.



    PNG
    media_image1.png
    805
    796
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

3.	Claim 1-3, 9, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucholski (US20130323565) 
4.	Regarding claims 1 and 14, Tucholski teaches a battery (see Fig. below) comprising a battery panel, wherein the battery panel comprises: a first substrate and a second substrate arranged opposite to each other: and at least one voltage-generating unit arranged between the first substrate and the second substrate, wherein the voltage-generating unit comprises: an ion-receiving subunit and two ion-supplying subunits arranged on first substrate and independent of each other; and a cation-transporting subunit and an anion-transporting subunit arranged on second substrate and independent of each other, wherein an orthogonal projection of the cation-transporting subunit on the first substrate partially overlaps an orthogonal projection of the ion-receiving subunit on the first substrate and an orthogonal projection of one of the two ion-supplying subunits on the first substrate; and an orthogonal projection of the anion-transporting subunit on the first substrate partially overlaps an orthogonal projection of the ion-receiving subunit on the first substrate and an orthogonal projection of the other of the two ion-supplying subunits on the first substrate, respectively, wherein the cation-transporting subunit is configured as a positive electrode of the voltage-generating unit, and the anion-transporting subunit is configured as a negative electrode of the voltage-generating unit (see Fig. below).

    PNG
    media_image2.png
    546
    978
    media_image2.png
    Greyscale

5.	Since Tucholski’s battery panel comprising a first substrate and a second substrate appears to be substantially the same as the claimed battery panel, then it obvious that Tucholski’s battery panel will be capable of being switched between a first state and a second state, and meets the limitations regarding the switch between the first state and the second state.
6.	Regarding claims 2 and 3, Tucholski teaches electrically coupling the first electrochemical cell 20 to the second electrochemical cell 22 in series or parallel (abstract)
7.	Regarding claims 9, 13 and 20, Tucholski teaches an electronic device comprising the battery [0004], wherein the battery comprises components that can be arranged in a stack and connected in series (abstract).
8.	Although Tucholski is silent about orthogonal projections of cation-transporting subunit, and anion-transporting subunit, the Fig. above suggests an orthogonal projection, and since Tucholski teaches modifications may be performed to adapt the 
Allowable Subject Matter
Claims 4-8, 10-12, and 15-19 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722